267 S.W.3d 804 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Albert Levar WALKER, Defendant/Appellant.
No. ED 90417.
Missouri Court of Appeals, Eastern District, Division Three.
October 28, 2008.
Rosalynn Koch, Columbia, MO, for Plaintiff/Respondent.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Albert Levar Walker (Appellant) appeals from the trial court's judgment upon a jury verdict convicting him of one count of first-degree burglary, Section 569.160,[1] one count of second-degree burglary, Section 569.170, two counts of felony stealing, Section 570.030, and one count of felony resisting arrest, Section 575.150. We have reviewed the briefs of the parties and the record on appeal and conclude that (1) the trial court's determination of probable cause to issue the search warrant of Appellant's home was not clearly erroneous, State v. Milliorn, 794 S.W.2d 181, 183 (Mo.banc 1990), and (2) the state adduced sufficient evidence to make a submissible case against Appellant of felony resisting arrest to support the trial court's denial of Appellant's motion for acquittal, State v. Agnew, 214 S.W.3d 398, 400 (Mo.App. E.D. 2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.